271 S.W.3d 73 (2008)
John C. NUERNBERGER, Appellant,
v.
Kathleen A. NUERNBERGER, Respondent.
No. ED 90721.
Missouri Court of Appeals, Eastern District, Division Two.
November 25, 2008.
James J. Leightner, Clayton, MO, for appellant.
Benicia A. Baker-Livorsi, St. Charles, MO, for respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
John Nuernberger (hereinafter, "Father") appeals from the trial court's judgment, denying his motion to modify a decree of dissolution from Kathleen Nuernberger (hereinafter, "Mother") and his motion for sums due and owing with respect to medical, dental, and other miscellaneous expenses incurred by the parties' children. Father raises two points on appeal. First, Father argues the trial court abused its discretion and misapplied the law in determining whether Mother could contribute to the children's college expenses. Second, Father claims the trial court erred in denying his motion for sums due and owing in that he established that he incurred the expenses and Mother's portion remained unpaid.
We have reviewed the briefs of the parties, the legal file, and transcript on appeal. No error of law appears. An extended opinion reciting the detailed facts and restating the principles of law would have no precedential value. The parties have been furnished with a memorandum for their information only, setting forth the reasons for the order affirming the judgment pursuant to Rule 84.16(b).